—Judgment, Supreme Court, New York County (Joan Carey, J.), rendered August 18, 1992, convicting defendant, upon his guilty plea, of attempted criminal possession of a weapon in the second degree and sentencing him, as a persistent violent felony offender, to a term of 7 years to life, unanimously affirmed.
Defendant’s contention that the trial court had to either grant his motion to withdraw his guilty plea or hold an immediate hearing on the voluntariness of his plea is without merit. “The nature and extent of the fact-finding procedures prerequisite to the disposition of [plea withdrawal] motions rest largely in the discretion of the Judge to whom the motion is made.” (People v Tinsley, 35 NY2d 926, 927; CPL 220.60 [3].) The record reveals that the court both afforded the defendant a reasonable opportunity to advance his claim (supra), and was sufficiently familiar with this defendant and the facts of this case to assess the motion and reject defendant’s belated and conclusory assertions without further inquiry (People v Dixon, 29 NY2d 55; People v Richards, 165 AD2d 700, lv denied 76 NY2d 990). Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Nardelli, JJ.